DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The Examiner has determined that in her opinion the drawings are approved.  However, Applicant should note that there will be another review of the drawings of which may determine a different opinion at which point Applicant will be notified, accordingly.
EXAMINER'S COMMENT
The election of Group I, claims 1-6, without traverse made on February 24, 2021, acknowledged.  The claims were fully examined under 35 USC 101, 112 for written description and enablement as well as scope; and also for clarity and definiteness.  Furthermore, the claims were fully examined for any prior art issues under 35 USC 102 and 103.  The claims are deemed free of the cited prior art.
Claims 1-6 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, the claims 7-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 8, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, claims 1-15 have been examined on the merits and are rendered free of the cited prior art, as well as any issues under 35 USC 101, 112, 102 and 103.  Claims 1-15 are placed into condition for allowance.  There has been a change to the title as follows.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the title
Changed the title to --COMPOSITION AND METHOD FOR SOLID-STATE TISSUE CLEARING--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed because solution-based tissue clearing composition and method have made use of reagents that cause gradual change of the reflective index due to slow evaporation of the liquid components and require complicated 3-dimensional analysis, therefore. 
 The cited prior art, see enclosed PTO-892 Form, did not recognize, teach or suggest, before the effective filing date of the claimed invention, the claimed combination of reagents which provide for a solid-state tissue clearing composition that provides biomaterial in a quick, easy and safe way.  
The biomaterial treated with the claimed composition is rendered transparent at solid state which allows for the biomaterial to be directly used in any imaging analysis without need to transfer it to 
 Thus, claims 7-15 were rejoined and fully examined with claims 1-6 and all claimed subject matter has been allowed for at least these reasons as discussed above; and because no prior art was discovered which reads on the novel and unobvious claimed invention.  Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651


                                                                                                                                                                                  /DEBORAH K WARE/Primary Examiner, Art Unit 1651